NONPRECEDENTIALȱDISPOSITION
                             Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                     ȱFed.ȱR.ȱApp.ȱP.ȱ32.1



              United States Court of Appeals
                                   ForȱtheȱSeventhȱCircuit
                                   Chicago,ȱIllinoisȱ60604

                                SubmittedȱDecemberȱ16,ȱ2010*
                                 DecidedȱDecemberȱ16,ȱ2010

                                            Before

                          JOHNȱL.ȱCOFFEY,ȱCircuitȱJudge

                          JOELȱM.ȱFLAUM,ȱCircuitȱJudge

                          ANNȱCLAIREȱWILLIAMS,ȱCircuitȱJudge

No.ȱ10Ȭ2150
                                                 AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱ
BETTIEȱPULLENȬWALKER,                            CourtȱforȱtheȱNorthernȱDistrictȱofȱIllinois,
      PlaintiffȬAppellant,                       EasternȱDivision.

       v.                                        No.ȱ09ȱCȱ5426

ROOSEVELTȱUNIVERSITY,ȱetȱal.,                    JohnȱW.ȱDarrah,ȱ
     DefendantsȬAppellees.                       Judge.




                                          OȱRȱDȱEȱR

        BettieȱPullenȬWalkerȱfiledȱthisȱbreachȬofȬcontractȱsuitȱagainstȱRooseveltȱUniversity,
theȱuniversity’sȱBoardȱofȱTrustees,ȱandȱseveralȱofȱitsȱcurrentȱandȱformerȱemployees.ȱȱPullenȬ
Walkerȱclaimsȱthatȱtheȱdefendantsȱbreachedȱanȱimpliedȱcontractȱgoverningȱtheȱtermsȱofȱher
enrollmentȱwhenȱtheȱuniversityȱexpelledȱherȱfromȱaȱdoctoralȱprogramȱinȱ2001.ȱȱHerȱlatest
action,ȱtheȱseventhȱinȱaȱseriesȱofȱsuitsȱarisingȱfromȱtheȱexpulsion,ȱwasȱbroughtȱinȱstateȱcourt
butȱremovedȱbyȱtheȱdefendantsȱonȱtheȱassertedȱbasisȱthatȱitȱstatesȱaȱfederalȱclaimȱunderȱTitle


       *
        Afterȱexaminingȱtheȱbriefsȱandȱrecord,ȱweȱhaveȱconcludedȱthatȱoralȱargumentȱis
unnecessary.ȱȱThus,ȱtheȱappealȱisȱsubmittedȱonȱtheȱbriefsȱandȱrecord.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.
34(a)(2)(C).
No.ȱ10Ȭ2150                                                                                 Pageȱ2

IXȱofȱtheȱEducationȱAmendmentȱActȱofȱ1972,ȱseeȱ20ȱU.S.C.ȱ§ȱ1681(a).ȱȱTheȱdefendantsȱthen
movedȱtoȱdismissȱtheȱcomplaintȱonȱtheȱgroundȱofȱclaimȱpreclusion.ȱȱTheȱdistrictȱcourt
grantedȱtheȱmotion,ȱandȱPullenȬWalkerȱappeals,ȱarguingȱthatȱtheȱdefendantsȱimproperly
removedȱtheȱsuit.ȱ

        PullenȬWalkerȱfashionedȱherȱcomplaintȱasȱaȱ“refiling”ȱofȱaȱbreachȬofȬcontractȱaction
sheȱbroughtȱinȱstateȱcourtȱagainstȱtheȱsameȱdefendantsȱinȱ2005.ȱȱTheȱdefendantsȱhad
removedȱthatȱcase,ȱtoo,ȱbutȱafterȱconcludingȱthatȱtheȱcomplaintȱraisedȱnoȱfederalȱquestion,
theȱdistrictȱcourtȱremandedȱtheȱsuitȱtoȱstateȱcourt,ȱwhereȱPullenȬWalkerȱvoluntarily
dismissedȱit.ȱȱTheȱcurrentȱcomplaint,ȱcaptionedȱ“Plaintiff’sȱcomplaintȱfiledȱwithinȱoneȱyear
ofȱvoluntaryȱdismissal,”ȱisȱPullenȬWalker’sȱattemptȱtoȱresurrectȱherȱ2005ȱcase;ȱitȱusesȱthe
sameȱcaseȱnumberȱasȱtheȱ2005ȱcomplaint,ȱandȱoverȱtheȱcourseȱofȱitsȱ15ȱpagesȱallegesȱthe
sameȱfactualȱdetailsȱandȱlegalȱtheories,ȱwhichȱboilȱdownȱtoȱaȱclaimȱthatȱPullenȬWalkerȱwas
deniedȱtheȱbenefitsȱofȱanȱimpliedȱcontractȱwhenȱtheȱuniversityȱexpelledȱherȱonȱfalseȱcharges,
afterȱaȱshamȱinvestigation,ȱandȱinȱviolationȱofȱitsȱownȱpolicies.ȱȱTheȱcomplaintȱidentifiesȱtwo
Illinoisȱstatutesȱasȱprovidingȱaȱcauseȱofȱaction,ȱseeȱ735ȱILL.ȱCOMP.ȱSTAT.ȱ5/13Ȭ207;ȱ815ȱILL.
COMP.ȱSTAT.ȱ505/1,ȱandȱrefersȱrepeatedlyȱtoȱIllinoisȱcontractȱlawȱand,ȱmoreȱbroadly,ȱthe
contractualȱrelationshipȱbetweenȱaȱuniversityȱandȱitsȱstudents.ȱȱTheȱonlyȱreferenceȱtoȱfederal
lawȱcomesȱonȱpageȱeight,ȱandȱreadsȱasȱfollows:

       Congressȱenactedȱlegislationȱ(1972)ȱforȱprotectionȱofȱstudentsȱrightsȱin
       educationȱacrossȱlevelsȱthatȱrequiresȱinstitutionsȱtoȱabideȱbyȱtheȱpolicyȱor
       standardsȱtheyȱthemselvesȱestablish.ȱȱThisȱmandateȱdiffersȱfromȱtheȱSupreme
       Courtȱrulingȱwhichȱonlyȱaddressesȱtheȱrightsȱofȱwomenȱinȱeducation.ȱȱThe
       enactmentȱbyȱCongressȱstatesȱinȱrelevantȱpart:

              NoȱpersonȱinȱtheȱUnitedȱStatesȱshallȱonȱtheȱbasisȱofȱsexȱbe
              excludedȱfromȱparticipationȱin,ȱbeȱdeniedȱtheȱbenefitsȱof,ȱorȱbe
              subjectedȱtoȱdiscriminationȱunderȱanyȱeducationȱprogramȱor
              activityȱreceivingȱfederalȱassistance.ȱȱ20ȱU.S.C.ȱ§ȱ1681ȱetȱseq.ȱȱ

       20.ȱȱAlwaysȱfacingȱtheȱvagariesȱofȱsocietyȱbasedȱonȱgender,ȱrace,ȱandȱage,ȱthe
       plaintiffȱhasȱpersistedȱinȱthisȱlegislationȱwithȱfaithȱthatȱthisȱidealȱwillȱstand,
       andȱtoȱpreserveȱaȱcherishedȱlegacyȱasȱanȱalumnaeȱofȱtheȱuniversity.ȱȱThe
       plaintiffȱhasȱenduredȱwithȱfaithȱthatȱjusticeȱwillȱprevail.

        Onȱtheȱbasisȱofȱthisȱlanguageȱalone,ȱtheȱdefendantsȱremovedȱtheȱactionȱtoȱdistrict
court.ȱȱTheȱnoticeȱofȱremovalȱassertsȱthatȱPullenȬWalkerȱclaimsȱdiscriminatoryȱexpulsion
underȱ20ȱU.S.C.ȱ§ȱ1681(a).ȱȱPullenȬWalkerȱdisputedȱthatȱcontentionȱinȱaȱmotionȱtoȱremand,
whichȱsheȱmislabeledȱasȱaȱ“motionȱtoȱanswerȱdefendants’ȱreply.”ȱȱSheȱexplainedȱthatȱshe
No.ȱ10Ȭ2150                                                                                Pageȱ3

meantȱforȱherȱsuitȱtoȱbeȱaȱrefilingȱofȱherȱ2005ȱcomplaint,ȱwhichȱraisesȱnoȱfederalȱissue,ȱonlyȱa
stateȬlawȱcontractȱclaim.ȱȱTheȱdistrictȱcourtȱgrantedȱtheȱmotionȱinȱaȱbriefȱminuteȱorder
withoutȱmentioningȱsubjectȬmatterȱjurisdictionȱorȱgivingȱeffectȱtoȱtheȱsubstanceȱofȱthe
document,ȱwhichȱconcludesȱwithȱPullenȬWalker’sȱrequestȱthatȱtheȱdistrictȱcourtȱ“grant
Remand”ȱtoȱtheȱstateȱcourt.ȱȱInȱaȱlaterȱdecisionȱtheȱdistrictȱcourtȱaddressedȱtheȱmeritsȱand
grantedȱtheȱdefendants’ȱmotionȱtoȱdismissȱonȱtheȱbasisȱofȱresȱjudicata.ȱ

       PullenȬWalkerȱmaintainsȱonȱappealȱthatȱherȱcaseȱbelongsȱinȱstateȱcourt.ȱȱAlthough
sheȱadmitsȱtoȱraisingȱTitleȱIXȱclaimsȱinȱpreviousȱsuits,ȱsheȱinsistsȱthatȱthisȱactionȱinvolvesȱno
federalȱquestion,ȱandȱisȱsimplyȱaȱrefilingȱofȱherȱ2005ȱbreachȬofȬcontractȱclaim,ȱwhich,ȱshe
notes,ȱwasȱdeemedȱbyȱaȱfederalȱcourtȱtoȱsoundȱonlyȱinȱstateȱlaw.ȱ

        Congressȱauthorizesȱtheȱremovalȱofȱanyȱcivilȱactionȱbroughtȱinȱstateȱcourtȱoverȱwhich
federalȱcourtsȱhaveȱoriginalȱjurisdiction.ȱȱSeeȱ28ȱU.S.C.ȱ§ȱ1441(a);ȱHukicȱv.ȱAuroraȱLoanȱServ.,
588ȱF.3dȱ420,ȱ427ȱ(7thȱCir.ȱ2009).ȱȱWhenȱtheȱassertedȱbasisȱofȱremovalȱisȱaȱfederalȱquestion,
28ȱU.S.C.ȱ§ȱ1331,ȱtheȱcomplaintȱmustȱestablishȱthatȱfederalȱlawȱcreatesȱaȱrightȱtoȱreliefȱorȱthat
aȱrightȱtoȱreliefȱturnsȱonȱtheȱresolutionȱofȱaȱfederalȱquestion.ȱȱSeeȱFranchiseȱTaxȱBd.ȱv.ȱConstr.
LaborersȱVacationȱTrust,ȱ463ȱU.S.ȱ1,ȱ10Ȭ11ȱ(1983);ȱHartȱv.ȱWalȬMartȱStores,ȱInc.,ȱAssoc.ȱHealth
andȱWelfareȱPlan,ȱ360ȱF.3dȱ674,ȱ678ȱ(7thȱCir.ȱ2004).ȱȱTheȱfederalȱgroundȱassertedȱtoȱestablish
jurisdictionȱmustȱbeȱmoreȱthanȱincidentalȱtoȱaȱstateȬlawȱclaim,ȱseeȱTheȱFairȱv.ȱKohlerȱDieȱ&
SpecialtyȱCo.,ȱ228ȱU.S.ȱ22,ȱ25ȱ(1913);ȱJohnsonȱv.ȱOrr,ȱ551ȱF.3dȱ564,ȱ570ȱ(7thȱCir.ȱ2008);ȱWilliams
v.ȱAztarȱIndianaȱGamingȱCorp.,ȱ351ȱF.3dȱ294,ȱ298ȱ(7thȱCir.ȱ2003),ȱandȱtheȱincantationȱofȱa
federalȱstatuteȱwillȱnotȱautomaticallyȱtriggerȱfederalȱjurisdiction,ȱseeȱHoweryȱv.ȱAllstateȱIns.
Co.,ȱ243ȱF.3dȱ912,ȱ917Ȭ18ȱ(5thȱCir.ȱ2001);ȱRainsȱv.ȱCriterionȱSys.,ȱInc.,ȱ80ȱF.3dȱ339,ȱ343Ȭ44ȱ(9th
Cir.ȱ1996).ȱȱ

        TheȱremovalȱofȱPullenȬWalker’sȱcomplaintȱwasȱimproper,ȱandȱtheȱdistrictȱcourtȱerred
inȱnotȱremandingȱtheȱlawsuitȱtoȱstateȱcourt.ȱȱAȱreasonableȱreadingȱofȱtheȱcomplaintȱconfirms
thatȱthisȱisȱaȱcontractȱdisputeȱwithȱnoȱbasisȱinȱfederalȱlaw.ȱȱTheȱcomplaintȱisȱdevoted
exclusivelyȱtoȱtheȱfactualȱdetailsȱsurroundingȱtheȱallegedȱbreach:ȱtheȱmanufactured
violationsȱofȱtheȱconductȱcode,ȱtheȱshamȱinvestigation,ȱtheȱarbitraryȱexpulsion.ȱȱTheȱbreachȬ
ofȬcontractȱclaimȱneitherȱincorporatesȱanȱelementȱofȱfederalȱlawȱnorȱturnsȱonȱtheȱresolution
ofȱaȱfederalȱquestion.ȱȱTheȱmentionȱofȱTitleȱIXȱisȱfleeting,ȱvague,ȱandȱuntetheredȱfromȱfacts
thatȱcouldȱsupportȱaȱfindingȱofȱdiscrimination.ȱȱAtȱmostȱtheȱreferenceȱisȱanȱappealȱtoȱpublicȬ
policyȱprinciplesȱembodiedȱbyȱtheȱstatute,ȱbutȱthatȱisȱnotȱtheȱsameȱasȱinvokingȱtheȱprovision
asȱaȱrightȱtoȱrelief.ȱȱSeeȱRains,ȱ80ȱF.3dȱatȱ343Ȭ44ȱ(explainingȱthatȱcomplaintȱdrawingȱon
federalȱstatuteȱasȱaȱsourceȱofȱpublicȱpolicyȱdidȱnotȱraiseȱfederalȱquestion).ȱȱ

       HadȱPullenȬWalkerȱraisedȱaȱfederalȱissue,ȱherȱcomplaintȱpresumablyȱwouldȱhave
boreȱcloserȱresemblanceȱtoȱherȱtwoȱpreviousȱTitleȱIXȱclaims,ȱinȱwhichȱtheȱfederalȱquestion
No.ȱ10Ȭ2150                                                                                Pageȱ4

wasȱconspicuousȱandȱwellȱpleaded.ȱȱForȱinstance,ȱherȱfifthȱsuit,ȱaȱfiveȬcountȱcomplaintȱfiled
inȱfederalȱcourtȱwithȱtheȱhelpȱofȱcounsel,ȱassertsȱearlyȱonȱthatȱtheȱsuitȱseeksȱreliefȱunderȱTitle
IXȱforȱdiscriminatoryȱexpulsion,ȱandȱidentifiesȱasȱoneȱofȱtheȱcountsȱ“violationȱofȱTitleȱIX.”ȱ
Complaintȱatȱ15,ȱPullenȬWalkerȱv.ȱRooseveltȱUniv.,ȱ2006ȱWLȱ1843364ȱ(N.D.ȱIll.ȱJuneȱ28,ȱ2006).ȱ
Likewiseȱwithȱherȱsixthȱsuit,ȱaȱproȱseȱactionȱfiledȱinȱfederalȱcourt,ȱwhichȱassertsȱthatȱ“the
federalȱquestionȱarisesȱinȱthisȱcaseȱagainstȱdiscriminationȱbyȱRooseveltȱUniversity,”ȱand
goesȱonȱnotȱonlyȱtoȱciteȱTitleȱIX,ȱbutȱtoȱallegeȱfactsȱsupportingȱaȱviolationȱofȱtheȱstatute,
specificallyȱ“discriminationȱbasedȱonȱsexȱjustifiedȱbyȱmanufacturingȱaȱfalseȱ.ȱ.ȱ.ȱsexist
charge.”ȱȱComplaintȱatȱ2,ȱPullenȬWalkerȱv.ȱRooseveltȱUniv.,ȱNo.ȱ08ȱCȱȱ2299,ȱ(N.D.ȱIll.ȱMayȱ8,
2008).ȱȱContrastȱtheȱcomplaintȱinȱthisȱcase,ȱwhichȱfocusesȱexclusivelyȱonȱherȱcontractual
relationshipȱwithȱtheȱuniversity,ȱwhichȱcontainsȱonlyȱaȱpassingȱreferenceȱtoȱTitleȱIX,ȱand
whichȱfailsȱtoȱdrawȱaȱnexusȱbetweenȱtheȱfederalȱstatuteȱandȱanȱallegationȱofȱdiscrimination.ȱ

       WeȱVACATEȱtheȱjudgmentȱofȱtheȱdistrictȱcourtȱandȱREMANDȱwithȱinstructionsȱthat
theȱcaseȱbeȱremandedȱtoȱstateȱcourt.ȱ




       ȱ